McElroy, J.
 This is another workmen’s compensation case in which the attorney referee approved the claim and after an examination, the Commission allowed the compensation. It was appealed to the circuit court and was affirmed. We have carefully considered the contentions of the appellant and find no reversible error.
An opinion discussing the several assignments of error would add nothing to the jurisprudence of this State.
Affirmed.
McGehee, C. J., and Arrington, Rodgers, and Jones, JJ., concur.